United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1555
Issued: December 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 15, 2008 merit decision, denying her claim for a recurrence of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability
causally related to her November 5, 2002 work injury.
FACTUAL HISTORY
On November 14, 2002 appellant, then a 50-year-old medical clerk, filed a traumatic
injury claim (Form CA-1) alleging that on November 5, 2002 she slipped while exiting the
elevator at work, injuring her knee and hip. She reported to Employee Occupational Health
several hours later, noting that her shoes and the floor were wet due to morning rain and that she
did not begin to feel pain until the afternoon. A practical nurse found tenderness along her left

quadriceps muscle and lateral femoral epicondyle, diagnosing a left knee strain. Dr. C. Leon
Bedwell, a Board-certified internist, acknowledged the diagnosis. Appellant began light duty on
November 6, 2002. She was returned to full duty on December 5, 2002 and was able to perform
her job functions.
On November 15, 2002 appellant was referred to the orthopedic department where she
was scheduled for a magnetic resonance imaging (MRI) scan. MRI scan results showed Grade 2
chondromalacia of the medial facet patella. Appellant continued her treatment through the
orthopedics department where she was given a cortisone shot and a series of hyalgan injections.
The Office accepted appellant’s claim for a left knee strain but administratively closed
the case in 2003 because appellant was in receipt of treatment for chondromalacia of the medial
facet patella, which was not accepted as an employment-related condition.
On January 25, 2005 appellant filed a claim (Form CA-2a) for a recurrence of disability
commencing November 15, 2002. She indicated that she was seeking medical treatment and
time lost from work. Appellant alleged that her knee swells and she is in constant pain and
taking pain pills. She further stated that she “never stopped seeing the doctor.”
In a February 23, 2005 letter, the Office noted that the only accepted condition from the
November 5, 2002 injury was a left knee strain. It advised her that her recurrence claim was
lacking sufficient medical evidence relating her diagnosed chondromalacia to the accepted work
injury.
In a letter dated March 5, 2005, appellant reiterated that she never stopped seeing the
doctors in orthopedics. She alleged that she did not have any knee problems prior to the
November 5, 2002 employment injury and that her current condition was work related.”
In a March 31, 2005 decision, the Office denied appellant’s recurrence claim finding that
she did not submit sufficient medical evidence to establish that her current knee condition was
related to the November 5, 2002 employment injury.
Appellant filed a request for an oral hearing on May 5, 2005. She submitted an April 27,
2005 progress report from Dr. Lowell B. Robinson, who stated that appellant relayed she “had a
change of work duties” including increased walking, bending, and stooping, causing her knee
pain to worsen. Dr. Robinson stated, “[i]t is certainly true that increased knee stress will increase
the symptoms of arthritis. I’m quite sure that it is causing increasing pain…. Any restriction on
her ability to walk or stoop is related to the pain.”
At the October 19, 2005 oral hearing, the hearing representative advised appellant to
submit additional medical evidence relating her diagnosed chondromalacia to the accepted
November 5, 2002 work injury and left the record open for 30 days. On November 12, 2005
appellant requested additional time to submit medical evidence. The hearing representative
denied this request on November 21, 2005.
Appellant submitted a November 28, 2005 medical report from Dr. Allison P. Whittle, a
Board-certified orthopedic surgeon, who stated, “[appellant] twisted her left knee at work when
slipping on a wet floor on [November 5, 2002]. Her knee externally rotated. [Appellant] denies
2

left knee pain prior to this injury.” Based on the results of the December 2002 MRI scan of
appellant’s left knee, the doctor diagnosed chondromalacia of the medial patella. Dr. Whittle
stated that it was more likely than not that appellant’s current knee condition was related to the
November 5, 2002 injury.
In a December 16, 2005 decision, the hearing representative affirmed the March 31, 2005
decision, finding that appellant did not submit rationalized medical opinion establishing that her
left knee condition was due to the November 5, 2002 work injury.
Appellant filed a request for reconsideration on November 27, 2006. She did not receive
a response from the Office and, through her attorney, resubmitted her 2006 reconsideration
request on March 11, 2008.
In a decision dated April 15, 2008, the Office denied modification of the December 16,
2005 decision. It found that the record did not contain sufficient medical evidence relating
appellant’s current knee condition to the November 5, 2002 work injury.
LEGAL PRECEDENT
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”1 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial, reliable,
and probative evidence that the disability for which she claims compensation is causally related to
the accepted injury. This burden of proof requires that an employee furnish medical evidence from
a physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical reasoning.2 Where no such rationale is present, medical evidence
is of diminished probative value.3
ANALYSIS
Appellant’s claim was accepted for a left knee strain sustained on November 5, 2002.
The issue is whether appellant established that she sustained a recurrence of disability causally
related to her accepted left knee strain. The Board finds that appellant did not submit sufficient
medical evidence to establish her claim.
In order to establish her claim for recurrence, appellant is required to submit evidence
from a qualified physician containing medical opinion bridging the symptoms of her present
condition to the accepted injury.4 She was informed of this requirement by the hearing
1

R.S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007); 20 C.F.R. § 10.5(x).

2

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

4

See Mary A. Ceglia, 55 ECAB 626 (2004).

3

representative at her October 19, 2005 hearing. In a November 28, 2005 medical report,
Dr. Whittle described the November 5, 2002 work incident, noted that appellant denied having
prior left knee pain, and diagnosed chondromalacia of the patella. She noted that “more likely
than not” appellant’s current knee condition was related to the November 5, 2002 employment
injury. Although, Dr. Whittle related appellant’s knee condition in 2005 to her work injury, she
did not provide medical rationale explaining how the diagnosed chondromalacia was caused or
contributed to by the accepted injury in 2002. Moreover, she appeared to be speculating about
the cause of appellant’s current left knee condition, stating that it was “more likely than not”
related to the November 5, 2002 employment injury. Dr. Whittle couched her opinion in
equivocal language thereby diminishing the probative value of her opinion.5 Because she did not
fully address the relationship between appellant’s current knee condition and her accepted
November 5, 2002 work injury, this evidence does not meet appellant’s burden of proof in
establishing causation.
The Board notes that the record contains an April 27, 2005 progress report from
Dr. Robinson, who attributed appellant’s osteoarthritis to knee stress from increased walking,
stooping and bending duties at work. He described appellant’s exposure to new work conditions
that caused an injury.6 The Board finds that Dr. Robinson’s report generally supports a new
claim of injury rather than a spontaneous change in her left knee condition arising from her
accepted November 5, 2002 work injury.
The record is otherwise devoid of probative medical evidence connecting appellant’s
current left knee condition to her accepted knee strain. The Board finds that appellant did not
meet her burden of proof in establishing that she sustained a recurrence of disability causally
related to her accepted left knee strain.
CONCLUSION
The Board finds that appellant did not establish with medical rationale evidence that she
sustained a recurrence of disability causally related to her November 5, 2002 employment injury.

5

Medical opinions which are speculative or equivocal in character have little probative value. See Leonard J.
O’Keefe, 14 ECAB 42 (1962), Norris Jones, 7 ECAB 241, 242 (1954).
6

The Board notes that in the April 15, 2008 decision, the Office recommended appellant file a new claim for an
occupational disease. See 20 C.F.R. § 10.5(q).

4

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

